Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/19/2021 and 06/13/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wired Lightning communication port” of claim 11, the “wired Ethernet communication port” of claim 12, the “virtual personal assistant control app residing in the memory of the mobile device” of claim 16 and the “virtual personal assistant control app residing in the memory of the computer” of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dziama (US20110199286A1), hereafter Dziama, in view of Wang et al. (US20190026056A1), hereafter Wang.
Regarding claim 1, the embodiment of Fig. 3 and 4A of Dziama teaches a globular shell having a curved surface (opaque spherical display screen 102, Fig. 3; paragraph [0013] teaches that 102 can also be replaced by a traditional opaque object, such as a printed world globe); a support (support base 114, Fig. 3), the globular shell mechanically held by the support (see Fig. 3); the globular shell comprising at least one high resolution LED panel (spherical electronic display Fig. 3, see paragraph [0012] describing the display layers as being an OLED display) conforming to the curved surface of the globular shell (see Fig. 3); a control circuit (controls 314, Fig. 3; control unit 104, Fig. 4A) operative to control the high resolution LED panel (see paragraph [0035]); an external communication connection operative (control unit 104, Fig. 4A) to allow communication from outside the globular shell (see paragraph [0036], Fig. 4A). Dziama does not teach a virtual personal assistant, voice controlled and in the shape of a globe; the virtual personal assistant comprising: the control circuit also operative to carry out voice recognition, the control circuit responsive to voice recognition.
Wang teaches a virtual personal assistant (electronic device 10, paragraph [0020], Fig. 2), voice controlled (“voice-controlled assistant”, paragraph [0020]); the virtual personal assistant comprising: the control circuit (control circuitry 16, Fig. 2, paragraph [0029]) also operative to carry out voice recognition, the control circuit responsive to voice recognition (paragraph [0029]-[0030]; “control circuitry in the housing that is configured to: gather voice commands with the microphone; produce sound with the speaker in response to the voice commands; and display moving visual information using the visual output device”, see claim 1). Wang teaches that a voice controlled virtual personal assistant can be controlled and interacted with remotely via voice commands (see paragraph [0058]).  
Dziama and Wang are analogous to the claimed invention as they are about electronic devices that have curved displays and communicate with external electronic communication to receive commands and information. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the globular shell having a curved surface; a support, the globular shell mechanically held by the support; the globular shell comprising at least one high resolution LED panel conforming to the curved surface of the globular shell; an external communication connection operative to allow communication from outside the globular shell of Dziama to include the virtual personal assistant, voice controlled; the virtual personal assistant comprising the control circuit also operative to carry out voice recognition, the control circuit responsive to voice recognition of Wang. Doing so would allow for the features described by Dziama to be responsive to voice commands and controlled/interacted with remotely, in a handsfree manner, as recognized by Wang. The combination of Dziama and Wang would also inherently teach a virtual personal assistant in the shape of a globe.
Regarding claim 2, the combination of Dziama and Wang teaches the virtual personal assistant as claimed in claim 1, but does not teach a second high resolution LED panel, in which the two high resolution LED panels are curved to match the curved surface of the globular shell. However, the embodiment of Fig. 4B of Dziama teaches a second high resolution LED panel (display layers 120a-c, Fig. 4B), in which the two high resolution LED panels are curved to match the curved surface of the globular shell (opaque spherical electronic display 102, see Fig. 4B). Dziama teaches that the multiple display panels can help give an additional sense of depth to the displayed information (see paragraph [0014]). Additionally, the embodiment of Fig. 4B of Dziama only differs from the embodiment of Fig. 3 and 4A of Dziama based on the number of layers of LED panels (implied through paragraphs [0023] and [0037]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified to the combination of Dziama and Wang to include a second high resolution LED panel, in which the two high resolution LED panels are curved to match the curved surface of the globular shell of Dziama. Doing so would allow for an additional sense of depth to the displayed information on the display panels, as recognized by Dziama.
Regarding claim 4, the combination of Dziama and Wang teaches the virtual personal assistant as claimed in claim 2, further comprising: an electrically operated drive mechanism (stepper motors 312, first axis 2, second axis 3, see modified Fig. 3 below), the electrically operated drive mechanism including a stepper motor (312) operative to respond to commands from the control circuit (paragraph [0034] states that the rotation of the globe is controlled by the computer 116 and paragraph [0036] describes that control circuit 104 is in communication with the computer 116, therefore it is implied that the stepper motors get commands from the control circuit 104) and rotate the globular shell precisely (see paragraph [0034]). 
Regarding claim 5, the combination of Wang and Dziama teaches the virtual personal assistant as claimed in claim 4, wherein the support further comprises: a base disposed beneath the globular shell (base 1, modified Fig. 3 below), the base connected to the globular shell by an axis (first axis 2, equatorial shelf 316, modified Fig. 3 below) allowing the precise rotation of the globular shell (see paragraph [0034], Fig. 3).

    PNG
    media_image1.png
    617
    492
    media_image1.png
    Greyscale

Modified Fig. 3
Regarding claim 6, the combination of Wang and Dziama teaches the virtual personal assistant as claimed in claim 4, wherein the support further comprises: a suspension system disposed above the globular shell (display mount 310 and second axis 3, modified Fig. 3), the suspension system comprising a rotatable connection (3, modified Fig. 3 above) to the globular shell allowing precise rotation of the globular shell and a thin resilient member (310, Fig. 3) in turn connected to the rotatable connection (see paragraph [0034], Fig. 3).
Regarding claim 21, the combination of Wang and Dziama teaches the virtual personal assistant as claimed in claim 1, further comprising: a microphone (Wang; audio devices 22, Fig. 2; “microphone in the housing”, see claim 1); a speaker (Wang; audio devices 22, Fig. 2; “speaker in the housing” see claim 1); wherein the virtual personal assistant is operative to respond to voice queries and voice commands using voice output and visual display output (Wang; see paragraph [0006] and [0061]). Wang teaches that the microphone serves to gather voice command input and can be used in various sensors (see paragraph [0033]); and speakers are used to play songs or other audio media (see paragraph [0004]). The virtual personal assistant responds to voice input through audio and visual output to confirm action to be taken and provide various feedback to the user (see paragraph [0061]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Dziama and Wang as claimed in claim 1, to include a microphone; a speaker; wherein the virtual personal assistant is operative to respond to voice queries and voice commands using voice output and visual display output of Wang. Doing so would allow for the virtual personal assistant of claim 1 to accept audio input, play audio output, and provide feedback to the user, as recognized by Wang. 

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Dziama in view of Wang, in further view of Hwang et al. (US20200168133A1), hereafter Hwang.
Regarding claim 3, the combination of Dziama and Wang teaches the virtual personal assistant as claimed in claim 1, but does not teach a second high resolution LED panel, in which the two high resolution LED panels are flexible, and adhered to the curved surface of the globular shell.
Hwang, however, teaches a second high resolution LED panel (display module 10, display area 11, Fig. 1), in which the two high resolution LED panels are flexible (see paragraph [0041], Fig. 1), and adhered to the curved surface of the globular shell (physical frame 20, Fig. 1). Hwang teaches that the two flexible display panels can be adhered to the curved surface of the globular shell in a way that complete covers the surface of the shell in continuous display areas (see paragraph [0045]). 
It would have been obvious to a person having ordinary skill in the art, before effective filing date of the claimed invention, to have modified the combination of Dziama and Wang to include a second high resolution LED panel, in which the two high resolution LED panels are flexible, and adhered to the curved surface of the globular shell of Hwang. Doing so would allow for the surface of the globular shell to be completely covered with continuous display areas.

Claims 7-12, 14-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dziama in view of Wang, in further view of Morgan (US10346122B1), hereafter Morgan.
Regarding claim 7, the combination of Dziama and Wang teaches the virtual personal assistant as claimed in claim 5, but does not teach wherein the external communication connection further comprises: an RF communication module operative to communicate via WIFI.
Morgan, however, teaches wherein the external communication connection (wireless communication channel 302, Fig. 3 and Fig. 4) further comprises: an RF communication module operative to communicate via WIFI (see Col 7 line 53-57). Morgan teaches that the RF communication module operative to communicate via WIFI can be used to communicate bidirectionally with an external device and transmit various types of data, such as video, audio, and user input (see Col 7 line 57-67). Additionally, Morgan teaches that different wireless interfaces may be used to communicate different types of instructions or data (see Col 12 line 31-32), so it is not redundant to have a RF communication module operative to communicate via WIFI along with other wireless communication protocols.
Morgan is analogous to the claimed invention because it is also about a display device can respond to voice commands, communicate through wired or wireless means with an external device, and can work with an app on an external device. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Dziama and Wang as claimed in claim 5, to include wherein the external communication connection further comprises: an RF communication module operative to communicate via WIFI of Morgan. Doing so would allow for bidirectional communication of various types of data with an external device and can work in conjunction with other types of wireless communication protocols, as recognized by Morgan. 
Regarding claim 8, the combination of Dziama, Wang and Morgan teaches the virtual personal assistant as claimed in claim 7, wherein the external communication connection (Morgan; wireless communication channel 302, Fig. 3 and Fig. 4) further comprises: an RF communication module operative to communicate via Bluetooth (Morgan; see Col 7 line 53-57). Morgan teaches that the RF communication module operative to communicate via Bluetooth can be used to communicate bidirectionally with an external device and transmit various types of data, such as video, audio, and user input (Morgan; see Col 7 line 57-67). Additionally, Morgan teaches that different wireless interfaces may be used to communicate different types of instructions or data (Morgan; see Col 12 line 31-32), so it is not redundant to have a RF communication module operative to communicate via Bluetooth along with other wireless communication protocols.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Dziama, Wang, and Morgan as claimed in claim 7, to include wherein the external communication connection further comprises: an RF communication module operative to communicate via Bluetooth of Morgan. Doing so would allow for bidirectional communication of various types of data with an external device and can work in conjunction with other types of wireless communication protocols, as recognized by Morgan. 
Regarding claim 9, the combination of Dziama, Wang, and Morgan teaches the virtual personal assistant as claimed in claim 8, wherein the external communication connection (Morgan; wireless communication channel 302, Fig. 3 and Fig. 4) further comprises: an RF communication module operative to communicate via cellular telephone network (Morgan; see Col 12 line 38-42). Morgan teaches that the RF communication module operative to communicate via cellular telephone network can be used like the wireless protocols of WIFI and Bluetooth (Morgan; see implied by Col 12 31-42) to communicate bidirectionally with an external device and transmit various types of data, such as video, audio, and user input (Morgan; see Col 7 line 57-67). Additionally, Morgan teaches that different wireless interfaces may be used to communicate different types of instructions or data (Morgan; see Col 12 line 31-32), so it is not redundant to have a RF communication module operative to communicate via cellular telephone network along with other wireless communication protocols.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Dziama, Wang, and Morgan as claimed in claim 8, to include wherein the external communication connection further comprises: an RF communication module operative to communicate via cellular telephone network of Morgan. Doing so would allow for bidirectional communication of various types of data with an external device and can work in conjunction with other types of wireless communication protocols, as recognized by Morgan. 
Regarding claim 10, the combination of Dziama, Wang, and Morgan teaches the virtual personal assistant as claimed in claim 8, wherein the external communication connection further comprises: a wired USB communication port (Morgan; see Col 13 line 21-25). Morgan teaches that a wired USB communication port can be included to serve the dual purpose of digital communication and charging (Morgan; see Col 13 line 21-25).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Dziama, Wang, and Morgan as claimed in claim 8, to include wherein the external communication connection further comprises: a wired USB communication port of Morgan. Doing so would allow a wired communication option that allows for data communication, as well as charging, as recognized by Morgan.
Regarding claim 11, the combination of Dziama, Wang, and Morgan teaches the virtual personal assistant as claimed in claim 8, wherein the external communication connection further comprises: a wired Lightning communication port (Morgan; see Col 13 line 21-25). Morgan teaches that a wired USB communication port can be included to serve the dual purpose of digital communication and charging (Morgan; see Col 13 line 21-25).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Dziama, Wang, and Morgan as claimed in claim 8, to include wherein the external communication connection further comprises: a wired Lightning communication port of Morgan. Doing so would allow a wired communication option that allows for data communication, as well as charging, as recognized by Morgan. 
Regarding claim 12, the combination of Dziama, Wang, and Morgan teaches the virtual personal assistant as claimed in claim 8, wherein the external communication connection (Wang; communications link 28, Fig. 2) further comprises: a wired ethernet communication port (Wang; see paragraph [0026]). Wang teaches that a wired ethernet communication port can be included to control external electronic equipment or gather information over the internet (Wang; see paragraphs [0026]-[0027]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Dziama, Wang, and Morgan as claimed in claim 8, to include wherein the external communication connection further comprises: a wired Ethernet communication port of Wang. Doing so would allow a wired communication option that allows for external electronic devices to be controlled or information to be transmitted from online servers, as recognized by Wang. 
Regarding claim 14, the combination of Dziama, Wang, and Morgan teaches the virtual personal assistant as claimed in claim 10, wherein the control circuit further is operative to charge the shell (supplemental display device 502, Fig. 5 and Fig. 6) via USB charging (Morgan; see Col 13 line 21-25). Morgan teaches that a wired USB port can be included to serve the dual purpose of digital communication and charging (Morgan; see Col 13 line 21-25). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Dziama, Wang, and Morgan as claimed in claim 10, to include wherein the control circuit further is operative to charge the globular shell via USB charging of Morgan. Doing so would allow the virtual personal assistant to be charged, while also enabling data transfer through the same port. 
Regarding claim 15, the combination of Dziama, Wang, and Morgan teaches the virtual personal assistant as claimed in claim 10, wherein the control circuit further is operative to power the globular shell (supplemental display device 502, Fig. 5 and Fig. 6) via USB (Morgan; see Col 13 line 21-25). Morgan teaches that a wired USB port can be included to serve the dual purpose of digital communication and charging (Morgan; see Col 13 line 21-25). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Dziama, Wang, and Morgan as claimed in claim 10, to include wherein control circuit further is operative to power the globular shell via USB of Morgan. Doing so would allow the virtual personal assistant to be charged, while also enabling data transfer through the same port. 
Regarding claim 16, the combination of Dziama, Wang, and Morgan teaches the virtual personal assistant as claimed in claim 14, wherein the control circuit further is operative to receive commands from a mobile device (Morgan; see Col 14 lines 29-56 describing the commands received from “communication and synchronization application”), the mobile device having a CPU and memory (Morgan; first computing device 504, Fig. 5 and Fig. 6); a virtual personal assistant control app residing in the memory of the mobile device (Morgan; see Col 15 lines 38-52). Morgan teaches that the virtual personal assistant control app on the mobile device giving commands to the control circuit of the virtual personal assistant can be used in order to control applications on the virtual personal assistant remotely (Morgan; see Col 14 lines 29-33). Additionally, it can help to display data from the mobile device on the virtual personal assistant and manage communication protocols or other included features (Morgan; see Col 38 lines 1-6)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Dziama, Wang, and Morgan as claimed in claim 14, to include the control circuit further is operative to receive commands from a mobile device, the mobile device having a CPU and memory; a virtual personal assistant control app residing in the memory of the mobile device of Morgan. Doing so would allow for the virtual personal assistant to be managed and controlled remotely by a mobile device, and information to be displayed from the mobile device to the virtual personal assistant. 
Regarding claim 17, the combination of Dziama, Wang, and Morgan teaches the virtual personal assistant as claimed in claim 14, wherein the control circuit further is operative to receive commands from a computer (Morgan; see Col 14 lines 29-56 describing the commands received from “communication and synchronization application”), the computer having a CPU and memory (Morgan; first computing device 504, Fig. 5 and Fig. 6); a virtual personal assistant control app residing in the memory of the computer (Morgan; see Col 15 lines 38-52). Morgan teaches that the virtual personal assistant control app on the computer giving commands to the control circuit of the virtual personal assistant can be used in order to control applications on the virtual personal assistant remotely (Morgan; see Col 14 lines 29-33). Additionally, it can help to display data from the computer on the virtual personal assistant and manage communication protocols or other included features (Morgan; see Col 38 lines 1-6)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Dziama, Wang, and Morgan as claimed in claim 14, to include the control circuit further is operative to receive commands from a computer, the computer having a CPU and memory; a virtual personal assistant control app residing in the memory of the computer of Morgan. Doing so would allow for the virtual personal assistant to be managed and controlled remotely by a computer, and information to be displayed from the computer to the virtual personal assistant. 
Regarding claim 18, the combination of Dziama, Wang, and Morgan teaches the virtual personal assistant as claimed in claim 16, wherein the control circuit (Dziama; control unit 104, Fig. 4A) further is operative to receive commands from the computer (Dziama; computer 116, Fig. 4A) remotely via a network.
Regarding claim 19, the combination of Dziama, Wang, and Morgan teaches the virtual personal assistant as claimed in claim 14, wherein the control circuit further is operative to access a network in response to the voice recognition (Wang; see paragraph [0025] which describes that device 10 can connect to a variety of devices in response to voice commands). Wang teaches that this allows voices commands to control the virtual personal assistant to access, operate, and retrieve data from a variety of devices (Wang; see paragraph [0025]). It also allows the virtual personal assistant to act as a hands-free communications device (Wang; paragraph [0056]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Dziama, Wang, and Morgan as claimed in claim 14 to include, wherein the control circuit further is operative to access a network in response to the voice recognition of Wang.  Doing so would allow for voice commands inputs to direct the virtual personal assistant to connect and operate a variety of devices. 
Regarding claim 20, the combination of Dziama, Wang, and Morgan teaches the virtual personal assistant as claimed in claim 18, wherein the control circuit is further operative to display upon the high resolution LED panels a plurality of soft buttons (Dziama; displayed list 308, Fig. 3); and wherein the high resolution LED panels are touch sensitive (Dziama; touch screen layer 304, Fig. 3) and operative to detect activation of a first one of the plurality of soft buttons (Dziama; see paragraph [0033]); and further wherein the control circuit is operative to respond to activation of the first one of the soft buttons (Dziama; see paragraph [0033]).
Regarding claim 22, the embodiment of Fig. 3 and 4A of Dziama teaches a globular shell having a curved surface (opaque spherical display screen 102, Fig. 3; paragraph [0013] teaches that 102 can also be replaced by a traditional opaque object, such as a printed world globe); a support (support base 114, Fig. 3), the globular shell mechanically held by the support so that it may rotate freely upon the support (the shell rotates upon first axis 2 and second axis 3 of the support, see modified Fig. 3 above); the globular shell comprising a plurality of high resolution touch sensitive LED panels (touch-screen layer 304, transparent display layers 120a-120c, Fig. 4B) conforming to the curved surface of the globular shell (see Fig. 4B); a control circuit (controls 314, Fig. 3; control unit 104, Fig. 4A) operative to control the high resolution LED panel (see paragraph [0035]); the control circuit is further operative to display upon the high resolution LED panels a plurality of soft buttons (Dziama; displayed list 308, Fig. 3; the high resolution LED panels operative to detect activation of a first one of the plurality of soft buttons (Dziama; see paragraph [0033]); the control circuit is operative to respond to activation of the first one of the soft buttons (Dziama; see paragraph [0033]); an external communication connection operative (control unit 104, Fig. 4A) to allow communication from outside the globular shell (see paragraph [0036], Fig. 4A); an electrically operated drive mechanism (stepper motors 312, first axis 2, second axis 3, see modified Fig. 3 above), the electrically operated drive mechanism including a stepper motor (312) operative to respond to commands from the control circuit (paragraph [0034] states that the rotation of the globe is controlled by the computer 116 and paragraph [0036] describes that control circuit 104 is in communication with the computer 116, therefore it is implied that the stepper motors get commands from the control circuit 104) and rotate the globular shell precisely (see paragraph [0034]); and a base disposed beneath the globular shell (base 1, modified Fig. 3 above), the base connected to the globular shell by an axis (first axis 2, equatorial shelf 316, modified Fig. 3 above) allowing the precise rotation of the globular shell (see paragraph [0034], Fig. 3). Dziama does not teach an electronic personal assistant for use with a network; the control circuit also operative to carry out voice recognition, the control circuit responsive to voice recognition; and the external communication connection having an RF communication module operative to communicate via Bluetooth and WIFI, the external communication connection further having a wired USB port, the control circuit operative to power the electronic personal assistant via USB, the control circuit further operative to access such network in response to voice recognition. 
Wang, however, teaches an electronic personal assistant (electronic device 10, paragraph [0020], Fig. 2), for use with a network (communications circuitry 26, Fig. 2, see paragraph [0027]); the virtual personal assistant comprising: the control circuit (control circuitry 16, Fig. 2, paragraph [0029]) also operative to carry out voice recognition, the control circuit responsive to voice recognition (paragraph [0029]-[0030]; “control circuitry in the housing that is configured to: gather voice commands with the microphone; produce sound with the speaker in response to the voice commands; and display moving visual information using the visual output device”, see claim 1). Wang teaches that a voice controlled virtual personal assistant can be controlled and interacted with remotely via voice commands (see paragraph [0058]). Furthermore, Wang also teaches the control circuit further is operative to access a network in response to the voice recognition (Wang; see paragraph [0025] which describes that device 10 can connect to a variety of devices in response to voice commands). Wang teaches that this allows voices commands to control the virtual personal assistant to access, operate, and retrieve data from a variety of devices (Wang; see paragraph [0025]). It also allows the virtual personal assistant to act as a hands-free communications device (Wang; paragraph [0056]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the globular shell having a curved surface; a support, the globular shell mechanically held by the support so that it may rotate freely upon the support; the globular shell comprising a plurality of high resolution touch sensitive LED panels conforming to the curved surface of the globular shell; a control circuit operative to control the high resolution LED panels; the control circuit further operative to display on the high resolution LED panels a plurality of soft buttons, the high resolution LED panels operative to detect activation of a first one of the plurality of soft buttons, the control circuit is operative to respond to activation of the first one of the soft buttons; an external communication connection operative to allow communication from outside the globular shell; an electrically operated drive mechanism, the electrically operated drive mechanism including a stepper motor operative to respond to commands from the control circuit and rotate the globular shell precisely; a base disposed beneath the globular shell, the base connected to the globular shell by an axis allowing the precise rotation of the globular shell of Dziama to include the electronic personal assistant for use with a network; the control circuit also operative to carry out voice recognition, the control circuit responsive to voice recognition, the control circuit further operative to access such network in response to voice recognition of Wang. Doing so would allow for the features described by Dziama to be responsive to voice commands and controlled/interacted with remotely, in a handsfree manner, in addition to allowing for voice commands inputs to direct the virtual personal assistant to connect and operate a variety of devices, as recognized by Wang. The combination of Dziama and Wang does not teach the external communication connection having an RF communication module operative to communicate via Bluetooth and WIFI, the external communication connection further having a wired USB port, the control circuit operative to power the electronic personal assistant via USB.
Morgan, however, teaches the external communication connection (Morgan; wireless communication channel 302, Fig. 3 and Fig. 4) further comprises: an RF communication module operative to communicate via Bluetooth and WIFI (Morgan; see Col 7 line 53-57). Morgan teaches that the RF communication module operative to communicate via Bluetooth and/or WIFI can be used to communicate bidirectionally with an external device and transmit various types of data, such as video, audio, and user input (Morgan; see Col 7 line 57-67). Additionally, Morgan teaches that different wireless interfaces may be used to communicate different types of instructions or data (Morgan; see Col 12 line 31-32), so it is not redundant to have a RF communication module operative to communicate via Bluetooth along with a module that communicates via WIFI. Furthermore, Morgan teaches the external communication connection further having a wired USB port (see Col 13 line 21-25), the control circuit operative to power the electronic personal assistant via USB (see Col 13 line 21-25). Morgan teaches that a wired USB communication port can be included to serve the dual purpose of digital communication and charging (see Col 13 line 21-25).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Dziama and Wang to include the external communication connection having an RF communication module operative to communicate via Bluetooth and WIFI, the external communication connection further having a wired USB port, the control circuit operative to power the electronic personal assistant via USB of Morgan. Doing so would for bidirectional communication of various types of data with an external device and can work in conjunction with other types of wireless communication protocols, as recognized by Morgan. Additionally, it would allow for a wired USB communication port that can be included to serve the dual purpose of digital communication and charging, as recognized by Morgan.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dziama in view of Wang and Morgan, in further view of Sellen et al. (GB2378305A), hereafter Sellen.
The combination of Dziama, Wang, and Morgan teach the virtual personal assistant, as claimed in claim 8, but does not teach wherein the external communication connection further comprises a wired stereo mini-jack output port. 
Sellen, however, teaches wherein the external communication connection further comprises a wired stereo mini-jack output port (stereo output connections 26 and 28, Fig. 8). Sellen teaches that the wired stereo output ports can be connected to external speakers or music systems to play audio (see page 10, lines 24-25).
Sellen is analogous to the claimed invention because it is about a touch sensitive globular display that can display information transmitted via wired or wireless means. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Dziama, Wang, and Morgan as claimed in claim 8 to include the external communication connection further comprising a wired stereo mini-jack output port. Doing so would allow for the virtual personal assistant to be connected to external audio devices, as recognized by Sellen. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN VAN HUYNH whose telephone number is (571)272-9107. The examiner can normally be reached M-F 8:30-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN VAN HUYNH/             Examiner, Art Unit 2841                                                                                                                                                                                           

/Anthony Q Edwards/             Primary Examiner, Art Unit 2841                                                                                                                                                                                           

November 30, 2022